It is with the greatest
pleasure that I congratulate my colleague from Uruguay,
Didier Opertti, on his election to the presidency of this
session of the General Assembly. In his election I see the
recognition of the role played internationally by the
Republic of Uruguay, an Ibero-American country and a
friend of Portugal, as well as our appreciation and our
confidence that his personal, intellectual and professional
qualities will result in success in our work.
I would also like to pay tribute to the outgoing
President, Hennadiy Y. Udovenko, for the dedicated and
competent manner in which he steered the work of the
General Assembly at its fifty-second session.
To the Secretary-General, Kofi Annan, I renew my
tribute for the remarkable manner in which he has been
carrying out his difficult functions during a period in
which the United Nations is increasingly called upon to
intervene in many aspects of international life.
I would like to dwell upon some questions of
particular importance to my country, beginning with those
of a political nature, including Africa. I recall that my
Austrian colleague has already addressed the Assembly on
behalf of the 15 States members of the European Union.
When releasing last April his excellent report on the
causes of conflict and the promotion of lasting peace and
sustainable development in Africa, the Secretary-General
did not hesitate to qualify as “colossal” (S/1998/318,
para. 5) the scale of the human tragedy that persists in
parts of the African continent, which has been devastated
by the conflicts that have affected a number of States
since the end of the cold war.
Within its possibilities and in accordance with the
historical, cultural and social ties that bind it to many
regions and countries of Africa, Portugal continues to
make efforts towards helping overcome those conflicts by
peaceful means and towards the promotion of economic
development, social progress and good governance, which
are indispensable for their eradication. I would like to
underline the readiness Portugal has shown to participate
in United Nations peacekeeping missions, particularly in
Africa. By way of example, I recall the role played by
Portuguese forces within the framework of the peace
15


process in Mozambique, and in the ongoing United Nations
missions in Angola, in Western Sahara and, most recently,
in the Central African Republic, as well as in the
evacuation operations undertaken in the Democratic
Republic of the Congo and in Guinea-Bissau.
I must express here the very serious concern of my
country at the situation in Angola, a country to which we
are bound by so many and such deep ties. The signs of
rupture are becoming more dangerously evident in the
peace process, which has proceeded with such difficulty.
The refusal by the União Nacional para a Independência
Total de Angola (UNITA) to comply fully with the
obligations of the Lusaka Protocol, which it freely signed,
with regard to its demilitarization and transformation into
a political party, and its obstruction of the normalization of
State administration contribute to the resort to military
options outside the framework of the negotiated solutions
adopted by the international community.
As a member of the troika of observer countries to the
Angolan peace process and as one of countries that
contributed most to the United Nations Angola Verification
Mission (UNAVEM) and to the United Nations Observer
Mission in Angola (MONUA), Portugal remains committed
to promoting concord in Angola in close cooperation with
the United Nations and, in particular, with the new Special
Representative of the Secretary-General, Mr. Issa Diallo,
whose difficult mission should be helped and supported.
We are, however, fully aware of the fact that all the
diplomatic efforts will be in vain if those responsible in
Angola do not have an effective will for peace. The
Government and UNITA must assume their responsibilities
to the Angolan people, whose right to peace, security and
well-being is legitimate and inalienable. We appeal, once
again, for the Lusaka Protocol to be respected, and in
particular appeal to UNITA to assure immediately the
Protocol?s implementation, in strict accordance with the
terms that have been demanded of it by the Security
Council.
The gains of a multi-party system in Angola must not
be jeopardized. Its participants, particularly having endorsed
peace and national reconciliation, must not see the erection
of barriers to the respective mandates, and all must be
given the conditions of security necessary to face the
reconstruction of the country.
The Secretary-General deserves our full support in
continuing to promote all the necessary responses that the
gravity of the situation requires from the international
community.
Guinea-Bissau — a friend of Portugal with which
we also share many varied and strong affinities — has
since June been the site of a conflict that has had grave
human, economic and social consequences for its people.
At the express request of the parties to the conflict,
Portugal and the Community of Portuguese-Speaking
Countries (CPLP) — which is principally made up of
African countries, and has among its main goals the
political and diplomatic coordination of its members?
policies — carried out from the start mediation efforts
designed to stop the fighting, obtain a negotiated solution
to the conflict and bring humanitarian assistance to the
population of Guinea-Bissau. At no time was it possible
to doubt the legitimate intentions that led the CPLP, of
which Guinea-Bissau is a founding member, to respond
to the request made to it. The CPLP?s intervention
aligned itself with that of the Economic Community of
West African States (ECOWAS), eventually permitting
the signature of a ceasefire agreement between the
Government and the military junta, which opened the way
to a negotiated settlement of the conflict.
Still on the African continent, a word is also due on
the events in the Democratic Republic of the Congo. We
defend unequivocally the need to respect the territorial
integrity and sovereignty of that vast country, whose
stability is strategically essential to the region in which it
is located. We support unconditionally the African peace
initiatives that seek a negotiated and peaceful solution to
the complex political problems of the Democratic
Republic of the Congo, which are at the heart of the
conflict and cannot and should not have a solution based
on the use of force or on the presence of foreign military
forces.
Notwithstanding continued difficulties, we still
believe in a democratic, free and prosperous future for
Africa. We are therefore committed to bringing to fruition
the initiative we launched in 1996 to hold a summit
between the European Union and Africa, which is now
scheduled for 2000. We therefore welcomed with
satisfaction the decision taken by the most recent
Organization of African Unity (OAU) summit in
Ouagadougou to endorse that initiative.
I would now like to refer to another source of
serious and justified concern for the international
community, this time on the European continent: the crisis
in Kosovo, which jeopardizes peace and stability in the
16


Balkans and is producing heavy human losses, in terms of
deaths, injuries, internally displaced persons and refugees.
There can be no doubt as to who bears the primary
responsibility for the eruption of the current crisis. The
adoption a few minutes ago by the Security Council of a
resolution co-sponsored by Portugal is a clear signal of the
determination of the international community and cannot be
ignored by those to whom it is addressed.
Portugal welcomes the constructive spirit that
dominated the most recent round of ministerial talks on the
question of East Timor, held under the auspices of the
Secretary-General, whose efforts at mediation, as well as
those of his Special Representative, Ambassador Marker
and his collaborators, I would especially like to
congratulate. I believe I can, for the first time, say that
effective and promising steps have been taken towards
creating the conditions to achieve a just, comprehensive and
internationally acceptable solution to this problem, with full
respect for the legitimate rights of the East Timorese
people, in accordance with the principles of the Charter and
the relevant resolutions of the United Nations.
While safeguarding the basic positions of principle of
the parties, it was agreed to negotiate for East Timor a
wide-ranging autonomy that we wish to see rest on
genuinely democratic and participatory rules for its people,
who, it is hoped, will progressively establish an ample
degree of self-government. It was also agreed to associate
more closely the East Timorese — whose will, freely
expressed in accordance with their legitimate right to self-
determination, will be essential to validate any definitive
solution to the question — with the process of negotiations
under way, entrusting the Secretary-General with the
responsibility of promoting that wide consultation.
It is necessary now to achieve tangible progress with
regard to the more critical aspects of the situation in the
territory, such as the reduction of the Indonesian military
presence, the release of all East Timorese political
prisoners, including Xanana Gusmao, and the monitoring by
the United Nations of the evolution of the situation on the
ground.
We believe that we are still at a turning point. Nothing
substantial has yet been settled or guaranteed. That is why
we consider it essential that the international community
continue to follow closely the evolution of this process in
its varied aspects, so that the goal of finally enabling the
people of East Timor to enjoy a future of freedom, peace
and security is not delayed any further.
In just over a year, on 20 December 1999, the
territory of Macao, currently under Portuguese
administration, will return to the sovereignty of the
People?s Republic of China, in fulfilment of the terms of
the Luso-Chinese Joint Declaration of 13 April 1987. The
transition process has been carried out in a constructive
and pragmatic climate, reflecting the good relations that
exist between the two countries. We are convinced that
this climate will persist until the end, thus guaranteeing a
transfer of power conducive to the future stability and
prosperity of Macao, while respecting its autonomy and
uniqueness.
As a short note on the question of official
development assistance, I would like to put on record
that, according to data on 1997 recently issued by the
Organisation for Economic Cooperation and Development
(OECD), Portugal was the donor that registered the
largest increase in this type of aid — 27.3 per cent.
Within the framework of the International Year of
the Oceans, Portugal dedicated the last World Exposition
of this century — EXPO ?98 — to the theme “The
oceans: a heritage for the future”, attempting in this
manner to contribute to a progressive enlightenment of
humanity with regard to the risks and challenges related
to the preservation of the oceans.
Still in this area, Portugal has participated actively
in various activities undertaken in the context of the
United Nations, namely at the level of the
Intergovernmental Oceanographic Commission of the
United Nations Educational, Scientific and Cultural
Organization (UNESCO) and the Independent World
Commission on the Oceans. In fact, Portugal was granted
the honour of the presidency of the latter, in the person of
Dr. Mario Soares, and its work led to the adoption of the
report approved in Lisbon at the beginning of this month,
which appeals for a democratic, equitable and peaceful
management of the “ocean ... our future”, and which will
be submitted to the General Assembly.
Portugal is a non-permanent member of the Security
Council until the end of this year. We have sought to
contribute effectively to the strengthening of the Council?s
authority and the effectiveness of its action, in accordance
with the purposes and principles of the Charter. On the
other hand, increasing the transparency and democratic
nature of its functioning is essential to us, allowing, in
this way, non-members to better follow the work of the
Council.
17


This year, as we celebrate the fiftieth anniversary of
the Universal Declaration of Human Rights, none can
purport to defend international law and legitimacy while
ignoring the fulfilment of those fundamental rights.
Terrorism is one of the most perverse forms of human
rights violation, and a coordinated international effort to
combat it is urgently required.
I should like to mention that Portugal is a candidate
for membership in the Commission on Human Rights, for
a mandate that will begin in January 2000 and that will
coincide with the Portuguese Presidency of the European
Union.
In an era of globalization — of markets, information,
circulation of people and cultural exchange — we also have
a duty to include in the international agenda the
globalization of human rights. This will be the best tribute
we can pay to the Universal Declaration that was issued 50
years ago.





